          Case 1:19-cr-00603-KPF Document 51 Filed 07/08/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 7, 2020

BY ECF



                                                               MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Munif Ahmed and Mohamed Rashed, 19 Cr. 603 (KPF)

Dear Judge Failla:

         The Government respectfully submits this letter on behalf of the parties to jointly request
that, in light of the COVID-19 pandemic’s current and anticipated effects on the Court’s ability to
convene a jury trial and the parties’ abilities adequately to prepare for trial, the Court reschedule
the trial scheduled for September 14, 2020, to early December 2020 or the earliest available date
thereafter, and all accompanying deadlines accordingly.

       In addition, the Government requests, with consent of both defendants, that the Court
exclude time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between September 14,
2020, and the date to which the trial is rescheduled, in order to permit the defendants adequately
to prepare for trial.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                        By:
                                               Mollie Bracewell
                                               Robert B. Sobelman
                                               Assistant United States Attorneys
                                               (212) 637-2218/2616
 cc: Lance Lazzaro, Esq. (by ECF)
     Evans Prieston, Esq. (by ECF)
           Case 1:19-cr-00603-KPF Document 51 Filed 07/08/20 Page 2 of 2
The Court is in receipt of the parties' request that, due to the ongoing
pandemic, the trial scheduled to begin on September 14, 2020, be adjourned to
a later date. The Court agrees that it would be wise to set this trial for a
later date, and therefore ADJOURNS the trial beginning on September 14, 2020,
and all its associated deadlines, such as the final pretrial conference on
September 1, 2020.

The Court instead ORDERS that the following trial schedule will be in effect:
Trial will begin on December 7, 2020, at 9:00 a.m.; the parties respective
jury charge requests, proposed voir dire questions, and any motions in limine
will be due November 9, 2020; any opposition papers to motions in limine will
be due November 16, 2020; and the final pretrial conference will be scheduled
for November 23, 2020, at 10:00 a.m. in Courtroom 618 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, New York.

As a final matter, and at the motion of the parties, it is ORDERED that time
is excluded under the Speedy Trial Act between September 14, 2020, and
December 7, 2020. The Court finds that the ends of justice served by
excluding such time outweigh the interests of the public and Defendants in a
speedy trial because it will allow Defendants to adequately prepare for trial
in the midst of the ongoing pandemic.

Dated:   July 8, 2020                   SO ORDERED.
         New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
